UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6867



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KENNETH WARRIX,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Huntington. Robert J. Staker, Senior
District Judge. (CR-88-191, CA-96-93-3)


Submitted:   October 31, 1997             Decided:   December 3, 1997


Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kenneth Warrix, Appellant Pro Se. Paul Thomas Farrell, Assistant
United States Attorney, Huntington, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his

motion filed under 28 U.S.C. § 2255 (1994) (current version at 28

U.S.C.A. § 2255 (West 1994 & Supp. 1997)). We have reviewed the

record and the district court's opinion accepting the recommenda-

tion of the magistrate judge and find no reversible error. Accord-
ingly, we affirm on the reasoning of the district court. United
States v. Warrix, Nos. CR-88-191; CA-96-93-3 (S.D.W. Va. May 20,

1996). See Lindh v. Murphy, 521 U.S. ___, 1997 WL 338568 (U.S. June

23, 1997) (No. 96-6298). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2